UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-2168



BUD WILLIE LEE BELL,

                  Plaintiff - Appellant,

             v.


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry F. Floyd, District Judge.
(2:06-cv-02971-HFF)


Submitted:    August 7, 2008               Decided:   September 9, 2008


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bud Willie Lee Bell, Appellant Pro Se.   Beth Drake, Assistant
United States Attorney, Columbia, South Carolina; Michael A.
Thomas, SOCIAL SECURITY ADMINISTRATION, Denver, Colorado, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bud Willie Lee Bell appeals the district court’s order

accepting the recommendation of the magistrate judge and affirming

the   Defendant’s   decision   to    deny   Bell   disability   insurance

benefits.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     Bell v. Comm’r, Soc. Sec. Admin., No. 2:06-cv-

02971-HFF (D.S.C. Oct. 31, 2007).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                    - 2 -